TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00459-CV




Trails at Carriage Hills Association, Appellant

v.

Keith A. Hudgins and Robin C. Hudgins, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 08-585-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N


                        Appellant Trails at Carriage Hills Association filed a notice of appeal on July 28,
2010.  On September 27, 2010, this Court received notice that appellant had not paid or made
arrangements to pay for the reporter’s record.  On September 29, 2010, the district court clerk
likewise informed this Court that appellant had failed to pay or make arrangements to pay for the
clerk’s record.  Subsequently, this Court sent appellant notice that if it did not pay for the record or
send a status report by October 18, 2010, its appeal would be dismissed for want of prosecution.  To
date, appellant has not responded to that notice.  The clerk’s and reporter’s records have not been
filed.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 37.3(b),
42.3(b).
 
 
                                                                        __________________________________________
                                                                        J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

Filed:   December 1, 2010